NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                       No. 13-2806
                                      ____________

                                  CLARENCE HALEY,
                                              Appellant
                                        v.

     THE KINTOCK GROUP; ROBERT T. LATIMER, MD; DOMINIC FORTE;
             SADIQI MUHAMMAD; JOSEPH, first name unknown;
         BROWN, first name unknown; IZAGUIRRE, first name unknown;
                         CLARK, first name unknown
                               ____________

                      On Appeal from the United States District Court
                                for the District of New Jersey
                                  (D.C. No. 2-11-cv-05606)
                       District Judge: Honorable William J. Martini
                                        ____________

                        Submitted Under Third Circuit LAR 34.1(a)
                                      June 3, 2014

                 Before: HARDIMAN, SCIRICA and ROTH, Circuit Judges
                                  ____________

                             ORDER AMENDING OPINION
                                   ____________

       At the direction of the Court an amended opinion will be issued in this matter.
The amendments to the opinion do not alter the judgment of this Court and as such the
deadline for filing a petition for rehearing remains October 14, 2014.


For the Court,


Marcia M. Waldron, Clerk
Date: October 7, 2014
CJG/cc:      Clarence Haley
             Anthony P. Pasquarelli, Esq.